Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 and 11 allowable. The restriction requirement, as set forth in the Office action mailed on October 14, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as it pertains to the two method claims. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Oleen on May 6, 2022.
The application has been amended as follows: 
Claim 6 the text –wherein the plurality of individual melt-blown fibers are applied to the bottom asphalt layer when the bottom asphalt layer is in a liquid state—has been inserted between “applied to the mat substrate” and “.”
Claim 11  –wherein the plurality of individual melt-blown fibers are applied to the bottom asphalt layer when the bottom asphalt layer is in a liquid state—has been inserted between “on the bottom asphalt layer” and “.”
Claims 17 and 20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious a method for forming lightweight roofing shingles as claimed. In particular, the prior art discloses applying polymeric mats—already formed—on the bottom asphalt layer of the shingle multilayer. Furthermore, the method requires applying the individual melt-blown fibers directly to the bottom of the asphalt layer while the asphalt is in liquid state. 
The prior art of record applies individualy melt-blown fibers to solid substrates and does not contemplate applying the fibers directly on a layer in liquid state—in particular a liquid asphalt layer. In fact, Kiik discloses that liquid asphalt is at temperatures in the range of 400F such that the polyester mat melts. col.2, ll. 18-23. There is no motivation provided by the prior art to apply the melt-blown fibers directly on the asphalt shingle in the same way the mat is applied due to the temperature considerations and the possible melting of the polyester, particularly when the polyester is in individual fiber form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712